 UNITED STATES DISTRICT COURT                                                                C/M
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------   X
 MARK ORLANDO,                                                 :
                                                               :
                                       Plaintiff,              :
                                                               :
                        - against -                            :   MEMORANDUM
                                                               :   DECISION AND ORDER
N.Y.S.D.O.C.C.S, et al.                                        :
                                                               :   19-cv-5360 (BMC) (LB)
                                      Defendants.              :
                                                               :
 -----------------------------------------------------------   X

COGAN, District Judge.

        Plaintiff pro se brought this action in connection with injuries he sustained at the Clinton

Correctional Facility. For the reasons stated below, this action is transferred to the United States

District Court for the Northern District of New York.

                                      SUMMARY OF COMPLAINT

        Plaintiff is currently incarcerated in Nassau County, but the complaint arises from

plaintiff’s prior incarceration at Clinton Correctional Facility in Clinton County. Plaintiff alleges

that the medical staff at Clinton Correctional Facility gave plaintiff improper medication that

caused serious health problems. Plaintiff brings claims under 42 U.S.C. § 1983 against the New

York State Department of Correctional and Community Supervision and three members of the

medical staff at Clinton Correctional Facility.

                                                 DISCUSSION

        “For the convenience of parties and witnesses, in the interest of justice, a district court

may transfer any civil action to any other district or division where it might have been brought

… .” 28 U.S.C. § 1404(a). A civil action may be brought in, among other districts, a judicial
district in which a substantial part of the events or omissions giving rise to the claim occurred.

28 U.S.C. § 1391(b).

       Under 28 U.S.C. § 1404(a), a court may transfer a case sua sponte. See Lead Indus.

Ass'n, Inc. v. Occupational Safety and Health Admin., 610 F.2d 70, 79 n.17 (2d Cir. 1979).

When deciding whether to transfer venue under 28 U.S.C. § 1404(a), “the court must accept as

true all of plaintiffs' well-pleaded facts in the complaint, unless they are contradicted by

affidavits or other appropriate evidence … .” Mohsen v. Morgan Stanley & Co. Inc., No. 11-cv-

6751, 2013 WL 5312525, at *3 (S.D.N.Y. Sept. 23, 2013).

      When determining whether to transfer venue, courts consider factors including, among

others: plaintiff's choice of forum; the convenience of witnesses and parties; the location of

relevant documents and relative ease of access to sources of proof; and the locus of operative

facts. See New York Marine and Gen. Ins. Co. v. Lafarge North America, Inc., 599 F.3d 102,

112 (2d Cir. 2010). Although the Court would typically give “substantial consideration” to

plaintiff’s choice of forum, “the emphasis that a court places on plaintiff's choice of forum

diminishes where the facts giving rise to the litigation bear little material connection to the

chosen forum.” Pilot Corp. v. U.S. Robotics, Inc., No. 96-cv-5483, 1997 WL 47790, at *2

(S.D.N.Y. Feb. 6, 1997) (internal quotation marks and alternations omitted).

       Here, plaintiff could have brought this action in the Northern District of New York

because this district includes Clinton County, which is where the events at issue here took place.

See 28 U.S.C. § 112(a). Notwithstanding plaintiff’s choice to bring this action in the Eastern

District of New York, the Northern District of New York is the appropriate forum for this action

because: it is the locus of operative facts; the individual defendants are located in Clinton

County; and the relevant witnesses and documents are likely located in Clinton County as well.



                                                  2
                                         CONCLUSION

       The Clerk is directed to transfer this case to the United States District Court for the

Northern District of New York. The seven-day waiting period under the Local Rules is waived.

SO ORDERED.                                   Digitally signed by Brian M.
                                              Cogan
                                              ______________________________________
                                                              U.S.D.J.
Dated: Brooklyn, New York
       September 24, 2019




                                                 3
